Citation Nr: 1617259	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right foot.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to December 30, 2011.  


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and July 2011 rating decisions received from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the file was returned to the RO in Muskogee, Oklahoma.  

In a March 2013 rating decision, service connection for chronic obstructive pulmonary disease (COPD) was granted.  This represents a full grant of the benefit sought with respect to that issue.  

In addition, the March 2013 rating decision shows that a TDIU was granted, effective December 30, 2011.  However, entitlement to a TDIU, prior to December 30, 2011, remains a part of the appeal.  As such, the issue is reflected on the title page.  

In an August 2013 rating decision, service connection was granted for peripheral neuropathy of the left lower extremity associated with service-connected diabetes mellitus.  The August 2013 rating decision further reflects that the effective date assigned for the grant of service connection for peripheral neuropathy of the right foot associated with service-connected diabetes mellitus was July 30, 2010, noted to be the date of the claim.  

In October 2013, the Veteran filed a VA FORM 21-22a in favor of Kenneth A. Wagoner, thereby revoking the power of attorney of record.  

In an October 2013 submission, the Veteran requested assistance under the Freedom of Information Act (FOIA).  This request was completed in December 2013.

In May 2015, the Board remanded the matter to afford the Veteran a Board hearing.  In an August 2015 submission, the hearing request was withdrawn.  

The Board notes that although the May 2015 Board remand reflects that the initial higher rating claim pertained to peripheral neuropathy of the left lower extremity, the Veteran's January 2012 notice of disagreement (NOD) pertained to the initial rating assigned for peripheral neuropathy of the right foot following the grant of service connection in the March 2011 rating decision.  As noted above, service connection for peripheral neuropathy of the left lower extremity was granted in an August 2013 rating decision, i.e., subsequent to the January 2012 NOD.  As such, the issue has been recharacterized as reflected on the title page to comport with the January 2012 NOD and the August 2013 statement of the case (SOC).  

In addition, and although the Veteran did not indicate disagreement with the initial evaluation assigned following the grant of service connection for peripheral neuropathy of the left lower extremity in the August 2013 rating decision, in view of the above, the Board assumes jurisdiction of the issue of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  As such, the issue is reflected on the title page.  

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity and left upper extremity, along with the initial higher rating claims for peripheral neuropathy of the right foot and left lower extremity, as well as entitlement to a TDIU, prior to December 30, 2011, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2008 rating decision, service connection was denied for peripheral neuropathy of the upper extremities.  

2.  Evidence received since the March 2008 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  


CONCLUSIONS OF LAW

1.  The March 2008 RO decision, which denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

II.  Analysis

Service connection was denied for peripheral neuropathy of the upper extremities in a March 2008 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for peripheral neuropathy of the upper extremities based on the RO's determination that the evidence did not show peripheral neuropathy of the upper extremities.  

Because the Veteran did not submit a NOD with the March 2008 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Additionally, no new and material evidence was constructively or physically of record within one year of the March 2008 rating decision.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's March 2008 rating decision includes the December 2010 VA examination report reflecting an abnormal nerve conduction study and findings were noted to include mild entrapment of the left ulnar sensory nerve.  When considered with previous evidence of record, the Board finds the evidence of neurologic abnormality in the upper extremities coupled with the Veteran's assertions raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  

As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims of entitlement to service connection for peripheral neuropathy of the right upper extremity and left upper extremity are addressed in the remand below.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper extremities; to that limited extent, the appeal is granted. 


REMAND

The Veteran seeks initial ratings in excess of 10 percent for peripheral neuropathy of the right foot and left lower extremity.  Although he was afforded a VA peripheral nerves examination in December 2010, in view of the evidence, to include VA treatment records reflecting that diabetic shoes were ordered in May 2011 and November 2011, along with the Veteran's statements, VA examination is warranted with respect to the current severity of peripheral neuropathy of the right foot and left lower extremity.  

With respect to the issue of entitlement to service connection for peripheral neuropathy of the right and left upper extremity, the Board notes that service connection for diabetes mellitus was established based on presumed exposure to Agent Orange during service in Vietnam.  In addition, the December 2010 VA examination report reflects an abnormal nerve conduction study, and although no convincing evidence of a generalized peripheral neuropathy affecting either the upper or lower extremities was noted, service connection for peripheral neuropathy of the right foot and left lower extremity was subsequently established.  Further, and although mild entrapment of the left ulnar sensory nerve was noted to probably be a result of the Veteran's habit of leaning on his elbows, the report of examination reflects the Veteran's request to reschedule an electromyography (EMG) due to time constraints to which the examiner expressed agreement.  As such, and in view of the Veteran's assertion in the January 2012 NOD that he experiences the same symptoms in all of his extremities, the Board finds that VA examination is warranted with respect to peripheral neuropathy of the right and left upper extremity.  

The Board notes that although the August 2013 rating decision reflects the award of a TDIU, effective December 30, 2011, in a July 2011 submission from the Veteran's daughter, it is noted that the Veteran had been unemployable since 1995.  As the service connection claims and the initial higher rating claims for peripheral neuropathy of the upper and lower extremities, respectively, are intertwined with the issue of entitlement to a TDIU, prior to December 30, 2011, the TDIU claim must be remanded as well.  

In addition, in his September 2013 substantive appeal, the Veteran indicated recent treatment through the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas.  As such, and prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the Veterans Health Care System of the Ozarks in Fayetteville, Arkansas, as well as any other relevant treatment records, since May 2013.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA peripheral nerves examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct an EMG, and any other indicated tests.  

With respect to the right and left upper extremity, the examiner should provide an opinion as to whether the Veteran has early-onset peripheral neuropathy, and if not, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy of either the right upper extremity or the left upper extremity is related to his active service.  If not, an opinion should be provided as to whether peripheral neuropathy of the right or left upper extremity is caused by or aggravated by service-connected diabetes mellitus.  

The examiner should report a detailed account with respect to neurologic impairment of the upper and lower extremity, and also state whether peripheral neuropathy of the right foot and left lower extremity is mild, moderate, moderately severe, severe, or whether there is complete paralysis of the nerve involved.  

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for a TDIU, prior to December 30, 2011.  The examiner is requested to provide an opinion as to the social and occupational limitations due to the service-connected disabilities, prior to December 30, 2011. 

A rationale for all opinions expressed should be provided.  

3.  Finally, and after undertaking all appropriate development, readjudicate the appeal, to include the issue of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity and entitlement to a TDIU, prior to December 30, 2011.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


